            Case 1:21-cv-00208-LY Document 1 Filed 03/04/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

CHARLES ALLAN DARBY,                            )
  Plaintiff,                                    )
                                                )
vs.                                             )          CASE NO.       1:21-cv-208
                                                )
STEVEN GRIFFIN, AND LYFT, INC.,                 )
  Defendants.                                   )


                   DEFENDANT LYFT, INC. NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332 and 1446, defendant Lyft, Inc. (“Lyft”) hereby gives

notice and removes this case to the United States District Court for the Western District

of Texas, Austin Division. Lyft represents the following in accordance with the

requirement of 28 U.S.C. § 1446(a) for a “short and plain statement of the grounds for

removal”:

                                       BASIS FOR REMOVAL

        Lyft is a defendant in a state court case in which plaintiff Charles Allan Darby

(“Darby”) alleges that Steven Griffin and Lyft were negligent with respect to a motor

vehicle accident that occurred on April 12, 2019. See Plaintiff’s Original Petition, attached

hereto as Exhibit A.

       Lyft is a corporation, incorporated in the State of Delaware with its principal place

of business in the state of California. See Exhibit A at p. 2, ¶ 4. Lyft is a citizen of California,




DEFENDANT LYFT, INC.’S NOTICE OF REMOVAL                                                     PAGE 1
           Case 1:21-cv-00208-LY Document 1 Filed 03/04/21 Page 2 of 5




not Texas. Darby is an individual who is a citizen of the state of Arizona. Id. at p. 1, ¶ 2.

Lyft and Darby are thus citizens of different states.

       On February 11, 2021, Lyft received the death search results, attached hereto as

Exhibit I. The death search results show that Steven Russell Griffin passed away on

December 28, 2019, see Exhibit I, which was prior to date that Darby filed suit in state

court on October 14, 2020. See Exhibit A. Under Fifth Circuit precedent, a deceased person

cannot be sued. See Mizukami v. Buras, 419 F.2d 1319, 1320 (5th Cir. 1969) (per curiam)

(citing Chorney v. Callahan, 135 F. Supp. 35, 36 (D. Mass. 1955) (“As originally filed, this

action was brought against a named defendant who was already dead. At that point the

purported action was a nullity, for a dead man obviously cannot be named party

defendant in an action. Chandler v. Dunlop, 311 Mass. 1, 5, 39 N.E.2d 969. Cf. Pasos v.

Eastern S.S. Co., D.C., 9 F.R.D. 279 (named plaintiff dead when complaint was filed).

Hence the attempted substitution of the administrator was ineffective as such. There was

no action really existent in which he could be substituted.”)). As a result, Griffin is not to

be considered for diversity jurisdiction purposes.

       Darby alleges more than $1,000,000 in damages, thereby satisfying the amount-in-

controversy requirement. See Exhibit A at p. 2, ¶ 5. This Notice of Removal is timely filed,

as it is being filed within thirty days after receipt by Lyft of the death search results

attached hereto as Exhibit I from which Lyft first ascertained that the case is one which is

or has become removable as required by 28 U.S.C. § 1446(b)(3).




DEFENDANT LYFT, INC.’S NOTICE OF REMOVAL                                               PAGE 2
            Case 1:21-cv-00208-LY Document 1 Filed 03/04/21 Page 3 of 5




         As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings from

Travis County, Texas, are attached hereto as exhibits or will be timely supplemented.

Exhibit A is Plaintiff’s Original Petition. In accordance with 28 U.S.C. § 1446(d), Lyft filed

written notice of this removal with the Clerk of the Court of Travis County, Texas. A copy

of this Notice of Removal and the written notice of the same also are being served upon

Darby.

                                EFFECTUATION OF REMOVAL

         Removal is proper under 28 U.S.C. §§ 1332 and 1441 because the amount in

controversy, exclusive of interest and costs, exceeds $75,000 and the action is between

citizens of different states. Lyft thus hereby removes this action to the United States

District Court for the Western District of Texas, Austin Division. Venue is proper in this

Court pursuant to 28 U.S.C. § 1446(a), as the United States District Court for the Western

District of Texas, Austin Division, is the district in which Plaintiff’s Original Petition was

filed.

         WHEREFORE, Lyft, Inc. hereby removes this action to the United States District

Court for the Western District of Texas, Austin Division.




DEFENDANT LYFT, INC.’S NOTICE OF REMOVAL                                               PAGE 3
           Case 1:21-cv-00208-LY Document 1 Filed 03/04/21 Page 4 of 5




                                           Respectfully submitted,




                                           Bryan D. Pollard
                                           State Bar No. 00795592
                                           FISHERBROYLES, LLP
                                           Highland Park Place
                                           4514 Cole Avenue, Suite 600
                                           Dallas, Texas 75205
                                           bryan.pollard@fisherbroyles.com
                                           Telephone: (214) 984-7153
                                           Facsimile: (214) 279-7192

                                           William J. Akins
                                           State Bar No. 24011972
                                           william.akins@fisherbroyles.com
                                           Telephone: (214) 924-9504

                                           Bradley B. Bush
                                           State Bar No. 24057787
                                           bradley.bush@fisherbroyles.com
                                           Telephone: (512) 766-6226

                                           FISHERBROYLES, LLP
                                           100 Congress Avenue, Suite 2000
                                           Austin, Texas 78701
                                           Facsimile: (214) 481-3768

                                           ATTORNEYS FOR DEFENDANT LYFT, INC.




DEFENDANT LYFT, INC.’S NOTICE OF REMOVAL                                     PAGE 4
            Case 1:21-cv-00208-LY Document 1 Filed 03/04/21 Page 5 of 5




                                INDEX TO DOCUMENTS

 DATE FILED                           DESCRIPTION                       EXHIBIT#
 10/14/20                       Plaintiff’s Original Petition              A
 11/07/20                   Issued Citation for Steven Griffin             B
 11/07/20                      Issued Citation for Lyft, Inc.              C
 01/04/21                Defendant Lyft, Inc.’s Original Answer            D
 01/07/21                     Executed Citation for Lyft, Inc.             E
 01/29/21            Plaintiff Charles Allan Darby’s Notice of Filing      F
                         Medical and Billing Record Affidavits
 02/08/21                           Rule 11 Agreement                      G
 03/00/21                           Case Docket Sheet                      H
                    Bastrop Death Search Results – Defendant Steven        I
                          Russell Griffin date of death 12/28/19




DEFENDANT LYFT, INC.’S NOTICE OF REMOVAL                                       PAGE 5
